 

EXHIBIT 10.2

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (the “Agreement”) by and between
Sandesh Mahatme (“Employee”) and Sarepta Therapeutics, Inc. (the “Company” or
“Sarepta”), is made effective as of the date following Employee’s signature and
the expiration of the seven (7) day revocation period without revocation (the
“Effective Date”) with reference to the following facts:

 

 

A.

Employee has been employed by the Company in the capacity of Chief Financial
Officer.

 

B.

Employee desires to retire from the Company in order to pursue other
opportunities and objectives;

 

C.

Employee tendered his resignation on June 26, 2020, with an effective date of
July 10, 2020 (the “Separation Date”);

 

D.

Employee and the Company want to end their relationship amicably;

 

E.

The Company wants to secure the Employee’s assistance from time-to-time with
respect to Company business, financial and legal matters of which he has
knowledge; and

 

F.

The Company wants to provide Employee assistance with his transition by offering
him the opportunity to extend the exercise date on his vested Company stock
options on the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, the
parties agree as follows:

 

1.Separation Date.  Employee acknowledges and agrees that his/her status as an
employee of the Company ends on the Separation Date.  Employee hereby agrees to
execute such further document(s) as shall be determined by the Company as
necessary or desirable to give effect to the termination of Employee’s status as
an employee or officer (or any other capacity) of the Company and any of its
subsidiaries or affiliates; provided that such documents shall not be
inconsistent with any of the terms of this Agreement.

2.Equity. Except as provided in Section 3 below, nothing herein shall amend or
supersede the Company’s 2018 Equity Incentive Plan, the Company’s 2011 Equity
Incentive Plan and the Company’s 2002 Equity Incentive Plan,  as restated and
amended, or any grants of options or restricted stock provided to Employee, if
any, thereunder (collectively, the “Equity Agreement”).  Employee will be
entitled to exercise only those stock options granted under the Equity Agreement
that are vested as of the Separation Date (“Vested Options”) as

 

--------------------------------------------------------------------------------

 

detailed in the Equity Ownership Report attached hereto as Exhibit A, and only
in accordance with the terms and conditions of the applicable Equity
Agreement.  Any stock options that are unvested as of the Separation Date will
revert to the Company on the Separation Date.  Employee acknowledges and agrees
that he/she does not now, and will not in the future, have rights to vest in any
other stock options or equity under any stock option or other equity plan (of
whatever name or kind) that Employee participated in, or was eligible to
participate in, during his/her employment with the Company.

3.Separation Benefits.  The Company hereby agrees, subject to (i) Employee’s
signing of this Agreement without revocation and (ii) Employee’s performance of
his/her continuing obligations pursuant to this Agreement, and the Confidential
Proprietary Rights and Non-Disclosure Agreement (attached hereto as Exhibit B),
to provide to Employee the following benefit: the Company will extend the
post-termination exercise period (as defined in the Equity Agreement) for the
Vested Options to December 31, 2020. Employee hereby acknowledges that to the
extent the Vested Options were intended to qualify as an “incentive stock
option” within the meaning of Section 422(d) of the IRS Code of 1986, as amended
(the “Code”), it will cease to do so as of the date of this Agreement and it
will be treated as a nonstatutory stock option and all applicable federal and
state income and employment withholding taxes will apply in connection with the
exercise of the Vested Options.

4.Final Paycheck; Payment of Accrued Wages and Expenses  

(a)Final Paycheck.  Employee acknowledges that on or about the Separation Date,
Employee received any and all (a) unpaid regular wages and/or any vacation time
accrued through the Separation Date; and (b) any other monies under any other
form of compensation or benefit that was due to Employee in connection with
his/her employment with, or separation of employment from, the
Company.  Employee is entitled to these payments regardless of whether Employee
executes this Agreement. Employee acknowledges and agrees that he/she is not
entitled to bonus compensation for 2020.

(b)Business Expenses.  The Company shall reimburse Employee for all outstanding
expenses incurred prior to the Separation Date that are consistent with the
Company’s policies in effect from time to time with respect to travel and other
business expenses, subject to the Company’s written requirements in effect at
the time of the Separation Date with respect to reporting and documenting such
expenses.  Employee shall submit for reimbursement all outstanding expenses
incurred as of the Separation Date within 30 days of the Separation Date.
Employee is entitled to these payments regardless of whether Employee executes
this Agreement.

(c)Full Payment.  Employee acknowledges that the payment and arrangements
described in this section and Section 2 shall constitute full and complete
satisfaction of any and all amounts properly due and owing to Employee as a
result of his/her employment with the Company.  

Page 2

--------------------------------------------------------------------------------

 

5.Release.  

(a)Employee’s Release of the Company. In exchange for the Separation Benefits
described in Section 3 above, the receipt and adequacy of which consideration is
hereby acknowledged:  

(i)Employee, on his/her own behalf and on behalf of his/her family members,
heirs, executors, administrators, agents, and assigns, hereby and forever
releases the Company and its current and former officers, directors, employees,
agents, investors, attorneys, affiliates, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”) from, and agrees not to sue concerning, or in any manner to
institute, prosecute, or pursue, any claim, complaint, charge, duty, obligation,
or cause of action relating to any matters of any kind, whether presently known
or unknown, suspected or unsuspected, that Employee may possess against any of
the Releasees arising from any omissions, acts, facts, or damages that have
occurred up until and including the Effective Date of this Agreement, including,
without limitation:

(ii)any and all claims relating to or arising from Employee’s employment
relationship with Company and the termination of that relationship;  

(iii)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(iv)any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq., the Americans With Disabilities Act of 1990, 42
U.S.C. § 12101 et seq., the Age Discrimination in Employment Act, 29 U.S.C. §
621 et seq. (“ADEA”), the Genetic Information Nondiscrimination Act of 2008, 42
U.S.C. § 2000ff et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et
seq., the Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C.
§ 2101 et seq., , the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.,
Executive Order 11246, Executive Order 11141, the Fair Credit Reporting Act, 15
U.S.C. § 1681 et seq., and the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. § 1001 et seq., all as amended; all claims arising out of
the Massachusetts Fair Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1
et seq., the Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and
11I, the Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102 and
Mass. Gen. Laws ch. 214, §

Page 3

--------------------------------------------------------------------------------

 

1C, the Massachusetts Payment of Wages Act, Mass. Gen. Laws ch. 149, § 1 et
seq., the Massachusetts Right of Privacy Law, Mass. Gen. Laws ch. 214, § 1B, the
Massachusetts Parental Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the
Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, the
California Government Code,  the California Fair Employment and Housing
Act,  the California Labor Code, and any California Industrial Welfare
Commission Wage Order, all as amended;

(v)any and all claims for violation of the federal or any state constitution;

(vi)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(vii)any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(viii)any and all claims for attorneys’ fees and costs.

(b)Employee acknowledges that he/she is waiving and releasing any rights he/she
may have under the ADEA, and that this waiver and release is knowing and
voluntary.  Employee acknowledges that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date of
this Agreement.  Employee acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Employee was
already entitled.  Employee further acknowledges that he/she has been advised by
this writing that: (i) he/she should consult with an attorney prior to executing
this Agreement; (ii) he/she has been given at least twenty-one (21) days within
which to consider this Agreement; (iii) he/she has seven (7) days following
his/her execution of this Agreement in which to revoke it; (iv) this Agreement
shall not be effective until after the revocation period has expired and
Employee will not receive the benefits of Section 3 of this Agreement until such
period has expired without revocation; and (v) nothing in this Agreement
prevents or precludes Employee from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law.  To revoke his/her acceptance of this Agreement,
Employee must contact Ty Howton, Senior Vice President and General Counsel, by
email at THowton@Sarepta.com by no later than 5:00 P.M. Eastern Time on or
before the seventh (7th) day following Employee’s signature of this Agreement.

Page 4

--------------------------------------------------------------------------------

 

(c)Waiver of Unknown Claims.  Employee waives (i) all rights that Employee may
have based on any unknown and undiscovered facts, and (ii) all rights that are
provided in California Civil Code Section 1542 which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

(d)THIS RELEASE CONTAINS A WAIVER OF RIGHTS UNDER THE MASSACHUSETTS WAGE ACT:
Employee acknowledges, agrees and understands that employees have certain rights
under the Massachusetts Wage Act, M.G.L. chapter 149 et seq. (the “MA Wage Act”)
regarding when, how, and how much they must be paid, including but not limited
to the right to be paid wages earned within timeframes provided in the MA Wage
Act; that wages include amounts payable to employee for hours worked, which may
include salaries, determined and due commissions, overtime pay, tips, and earned
vacation or holiday payments due to employees under oral or written agreements;
and that employees have the right to bring private lawsuits for violation of the
MA Wage Act. Employee voluntarily and knowingly waives all rights under the MA
Wage Act.

(e)Notwithstanding anything in this Section 5 to the contrary, nothing in this
Agreement is intended to release or waive Employee’s rights (i) under COBRA,
(ii) to unemployment insurance and worker’s compensation benefits, (iii) to any
vested retirement benefits, (iv) to commence an action or proceeding to enforce
the terms of this Agreement, or (v) to indemnification for actions taken by
Employee in the course and scope of employment to the extent provided for in
applicable statutes, or the certificates of incorporation and by-laws of the
Company or its affiliates or subsidiaries.

(f)Employee understands that nothing contained in this Agreement limits his
ability to file a charge or complaint with, or to communicate with, any federal,
state or local governmental agency or commission (“Government Agency”) charged
with the enforcement of any applicable law. Except where prohibited by law,
including pursuant to Section 21F of the Securities Exchange Act and its
corresponding regulations, Employee waives his rights to individual relief or
monetary recovery based on a charge or complaint filed with a Government
Agency.  

Page 5

--------------------------------------------------------------------------------

 

(g)Company’s Release of Employee. In exchange for Employee’s waiver and release
of claims against the Company, the Company waives and releases any and all
claims against Employee that may be waived and released by law with the
exception of claims arising out of or attributable to: (i) events, acts, or
omissions taking place after the Parties' execution of the Agreement; (ii)
Employee's breach of any terms and conditions of the Agreement; and (iii)
Employee's criminal activities or intentional misconduct occurring during the
Employee's employment with the Company.

6.Non-Disparagement; Transfer of Company Property; Restrictive Covenants.  The
Company and Employee further agree that:

(a)Employee Non-Disparagement.  Employee shall not disparage, criticize or
defame the Company, its affiliates and their respective affiliates, directors,
officers, agents, partners, stockholders, individuals who are known by Employee
to be employees of the Company, products, services, financial affairs,
scientific affairs or business, either publicly or privately.  Nothing in this
Section 6(a) shall waive Employee’s rights under Section 5(f).

(b)Company Non-Disparagement. For a period of one (1) year following the
Separation Date, the Company shall advise its officers and directors to not
publicly or privately disparage, criticize or defame Employee.  Nothing shall
prevent Employee or the Company’s officers and directors from making any
truthful statement (i) to the extent necessary in connection with any
litigation, arbitration or mediation involving this Agreement, including, but
not limited to, the enforcement of this Agreement or (ii) to the extent required
by law or by any court, arbitrator, mediator or administrative or legislative
body (including any committee thereof) with apparent jurisdiction or authority
to order or require such person to disclose or make accessible such information.

(c)Transfer of Company Property.  On or before the Separation Date, Employee
shall return to the Company all files, memoranda, records, and other documents
(either in hardcopy or electronic form), and any other physical or personal
property which are the property of the Company and which he/she has in his/her
possession, custody or control at the Separation Date.  All data storage devices
shall be returned without deletion, alteration or copying by Employee of Company
information, data and files.

Page 6

--------------------------------------------------------------------------------

 

(d)Non-Solicitation. Employee acknowledges and agrees that Sarepta has invested
substantial time, money and resources in the development of its Confidential
Information (as defined in the Employee’s Confidential Proprietary Rights and
Non-Disclosure Agreement) and the development and retention of its customers,
clients, collaborators, and employees.  Employee further acknowledges that
during the course of his/her employment, he/she was introduced to customers,
clients, and collaborators of Sarepta, and agrees that any “goodwill” associated
with any customer, client, or collaborator belongs exclusively to Sarepta.  In
recognition of the foregoing, Employee specifically acknowledges and agrees that
for a period of six (6) months after the Separation Date, the Employee will not
directly or indirectly in any position or capacity engage in the following
activities for himself/herself or for any other person, business, corporation,
partnership or other entity:

(i)call upon, solicit, divert, or accept, or attempt to solicit or divert any of
Sarepta’s business or prospective business from any of Sarepta’s customers,
clients, collaborators, or prospective customers, clients or collaborators with
whom Employee had contact or whose dealings with Sarepta Employee coordinated or
supervised or about whom Employee obtained Confidential Information (as defined
in the Employee’s Confidential Proprietary Rights and Non-Disclosure Agreement),
at any time during the two (2) year period prior to the termination of
Employee’s employment, unless Employee obtains prior written consent of Sarepta;
or

(ii)request, solicit, induce, hire (or attempt or assist in doing any of these
actions) any employee or other person (including consultants) who may have
performed work or services for Sarepta within one (1) year prior to the
termination of Employee’s employment with Sarepta to perform work or services
for any person or entity other than Sarepta.

 

(e)Survival of Provisions. If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section is excessive in
duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state

(f)Remedies.  Employee acknowledges and agrees that the provisions of this
Agreement are of a special and unique nature, the loss of which cannot be
accurately compensated for in damages by an action at law, and that the breach
or threatened breach of this Agreement by the Employee or any of his or her
representatives would cause Sarepta irreparable harm and that money damages
would not be an adequate remedy.  Employee agrees that Sarepta shall be entitled
to  equitable relief, including, without limitation, an injunction or
injunctions (without the requirement of posting a bond, other security or any
similar requirement or proving any actual damages), to prevent breaches or
threatened breaches of this Agreement by Employee or his representatives and to
specifically enforce the terms and provisions of this Agreement, this being in
addition to any other remedy to which Sarepta may be entitled at law or in
equity.

Page 7

--------------------------------------------------------------------------------

 

7.Employee Representations.  Employee warrants and represents that he/she has no
known workplace injuries or occupational diseases and has been provided and/or
has not been denied any leave requested under the Family and Medical Leave Act
or any similar state law.  

8.Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the
Commonwealth of Massachusetts or, where applicable, United States federal law,
in each case, without regard to any conflicts of law’s provisions or those of
any state or commonwealth other than Massachusetts. The Parties agree that the
exclusive jurisdiction for any legal action arising out of or relating to this
Agreement shall be in the state or federal courts located in the Commonwealth of
Massachusetts.

9.Confidentiality of this Agreement. Employee understands and agrees that, to
the extent permitted by law and except as otherwise permitted by Section 5(f) of
this Agreement, the terms and contents of this Agreement, and the contents of
the negotiations and discussions resulting in this Agreement, shall be
maintained by Employee in confidence and shall not be disclosed to any third
party. Provided however, that Employee may disclose the terms and contents of
this Agreement to his/her spouse and legal and financial advisors on condition
that those parties agree not disclose same to others.

10.Cooperation.  Upon the receipt of reasonable notice from the Company
(including outside counsel), Employee agrees that he will respond and provide
information with regard to business, financial or other matters in which he has
knowledge as a result of his employment with the Company, and he will provide
reasonable assistance to the Company, its affiliates, and their respective
representatives in defense of any claims that may be made against the Company or
its affiliates, and Employee will assist the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of Employee’s employment
with the Company.  Employee agrees to promptly inform the Company if he becomes
aware of any lawsuits involving such claims that may be filed or threatened
against the Company or its affiliates.  The Company agrees to pay Employee for
the time he spends complying with this Section 10 at the hourly rate of $195.00.
Upon presentation of appropriate documentation, the Company shall pay or
reimburse Employee for all reasonable out-of-pocket travel, duplicating, and
telephonic expenses incurred by Employee in complying with this Section 10.
Employee agrees that he will maintain in confidence, and not disclose or use
other than for the benefit of the Company, any and all non-public information
the Company shares with Employee in the course of his cooperation, except to the
extent Employee is required to disclose by applicable law, regulation or legal
process (provided that Employee provide the Company with prior notice of the
contemplated disclosure and cooperates with the Company at its expense in
seeking a protective order or other appropriate protection of such information).

Page 8

--------------------------------------------------------------------------------

 

11.Miscellaneous.  This Agreement may be modified only in writing, and such
writing must be signed by both parties and recited that it is intended to modify
this Agreement.  This Agreement may be executed in counterparts and by portable
documents format (“.pdf”) or facsimile, and each counterpart, .pdf or facsimile
will have the same force and effect as an original and will constitute an
effective, binding agreement on the part of each of the undersigned.

12.Company Assignment and Successors.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.    

13.Entire Agreement and Continuing Obligations.  This Agreement, together with
the Employee’s Confidential Proprietary Rights and Non-Disclosure Agreement (and
all similar agreements concerning protection of confidential information and
intellectual property (collectively, the “Confidentiality Agreements”)), and
Equity Agreement, comprise the entire agreement between the parties with regard
to the subject matter hereof and supersede, in their entirety, any other
agreements between Employee and the Company with regard to the subject matter
hereof. Employee acknowledges that there are no other agreements, written, oral
or implied, and that he/she may not rely on any prior negotiations, discussions,
representations or agreements. Employee reaffirms his/her continuing obligations
under the Confidentiality Agreements. Employee acknowledges and agrees that the
benefits provided by Section 3 of this Agreement shall be subject to Employee’s
continued compliance with Employee’s obligations under the Confidentiality
Agreements.  If there is any conflict between this Agreement and the Employee’s
Confidential Agreements, the terms of this Agreement shall control.

To accept the terms of this Separation Agreement and General Release, Employee
must sign, date and return a copy to Ty Howton, Sarepta Therapeutics, 215 First
Street, Cambridge, MA, 02142, or by email to [•] within twenty-one (21) days.

 

[The remainder of this page intentionally left blank.]

Page 9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement and
General Release to be duly executed and delivered as of the date indicated next
to their respective signatures below.

 

 

 

SANDESH MAHATME

 

 

 

 

 

 

DATED:

July 10, 2020

 

 

/S/ Sandesh Mahatme

 

 

Signature

 

 

 

 

SAREPTA THERAPEUTICS, INC.

DATED:

July 10, 2020

 

By:

David Tyronne Howton

 

 

 

 

 

 

/S/ David Tyronne Howton

 

 

Signature

 

 

 

 

 

Title:

EVP, General Counsel

 

Page 10